NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DENNY BALMORE MARTINEZ-                         No.    16-73424
GONZALEZ, AKA Denny Balmores
Martinez-Gonzalez,                              Agency No. A206-798-806

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Denny Balmore Martinez-Gonzalez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

applications for asylum and withholding of removal. Our jurisdiction is governed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512
F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      The agency did not err in finding that Martinez-Gonzalez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Santos-Lemus v. Mukasey, 542 F.3d
738, 745-46 (9th Cir. 2008) (holding that young men in El Salvador resisting gang

violence is too loosely defined to meet the requirement for particularity) abrogated

on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013).

To the extent that Martinez-Gonzalez raises a new social group in his opening

brief, we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency). Thus, Martinez-Gonzalez’s asylum and withholding of removal




                                          2                                   16-73424
claims fail.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                3                          16-73424